173 S.W.3d 657 (2005)
STATE of Missouri, Respondent,
v.
Ernest JAMISON, Appellant.
No. ED 85041.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2005.
Amy Bartholow, Assistant Public Defender, Office of State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
*658 Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Ernest Jamison (Jamison) appeals his conviction and sentence for second degree murder in violation of RSMo Section 565.021 (1994). After a jury found Jamison guilty, the court sentenced Jamison to life in prison. Jamison contends the trial court should have granted his motion in limine, which requested that the court exclude evidence of Jamison's guilty pleas, convictions and sentences for the murders of two other individuals killed the same day as the victim. We find that the court did not abuse its discretion when it overruled Jamison's motion in limine. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. Thus, no jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).